Citation Nr: 1021009	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously 
denied in an April 1997 rating decision.  The Veteran was 
notified of the decision but did not perfect an appeal.

2.  The evidence received since the April 1997 denial of the 
claim for service connection for PTSD is new in that it is 
not cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


An April 1997 rating decision denied service connection for 
posttraumatic stress disorder (PTSD).  At that time, the RO 
found that although the Veteran had a current diagnosis of 
PTSD, his contended in-service stressor could not be 
verified, and thus his PTSD diagnosis could not be medically 
attributed to a verified stressor.  The claim accordingly was 
denied.

Although in the December 2006 rating decision on appeal 
declined to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Board 
must first consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the April 1997 decision became 
final because the Veteran did not file a timely appeal.

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in July 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in April 1997 consisted of the Veteran's service 
medical records, a VA psychiatric examination, a lay 
statement from the Veteran's daughter, and the Veteran's own 
statements.  The RO found that the Veteran's reported 
stressors could not be verified because the Veteran did not 
provide specific information as to the dates and names of 
those he had witnessed being killed in World War II.  
Although he was diagnosed with PTSD on VA examination in 
August 1996, absent verification of the reported stressors, 
service connection could not be established.  

New evidence received since the 1997 denial of the claim 
includes an August 2007 stressor statement and testimony 
before the Board in April 2010.  The Veteran contends that 
his unit, the 316th Carrier Group, stationed in Cottesmore, 
England, was subject to frequent strafing, and that he often 
witnessed the Royal Air Force flying and bombing the enemy.  
He also contends that while he was on a cargo plane flying on 
D-day to drop off troops, on return, a German truck was 
spotted and the crew on his plane was ordered to shoot fifty-
caliber machine guns at the truck.  One German soldier from 
the ground shot at the plane, killing a soldier.  The gunfire 
resulted in flames and explosions that appeared to rise as 
high as the plane that they were flying in.  The Veteran has 
also stated that he has been receiving medication for his 
anxiety from a private physician.

The Board finds that the Veteran's statements as to his in-
service stressors to be evidence that is both new and 
material, as that information may be verifiable, and, if 
verified, may substantiate the Veteran's current diagnosis of 
PTSD.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303 (2009).  The new 
evidence is presumed credible for the purpose of determining 
whether to reopen the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of an appellant's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, because new and material evidence has been 
submitted, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

Additional development is necessary prior to further 
disposition of the claim.

First, it appears that private treatment records are 
outstanding.  In July 2006, the Veteran reported that he was 
receiving treatment for his PTSD from Dr. Joel Peacock in 
Aurora, Colorado, and that he had received treatment at a 
hospital in Aurora, Colorado.  An August 2006 VA treatment 
record also reflects that the Veteran was receiving mental 
health treatment from a private physician.  Therefore, it 
appears that further treatment records are available, and, as 
such treatment records may be useful in deciding the 
Veteran's claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2009); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Next, the Veteran reported that he is in receipt of Social 
Security Administration income.  Further inquiry should be 
undertaken to determine whether the Veteran was awarded 
Social Security disability benefits, and, if so, the nature 
of that disability in relation to his claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

According to his service personnel records, the Veteran 
served overseas in England for 22 months during World War II.  
His military occupational specialty was control tower 
operator.  His service records do not show participation in 
combat.  His service medical records are also negative for a 
psychiatric disorder.

Post-service medical records show that the Veteran has 
received psychiatric treatment, and that he has been 
diagnosed with PTSD.  The Veteran contends that his PTSD has 
caused him to have trouble sleeping, anxiety, and stomach 
problems.  He contends that his documented stomach problems 
in service were due to the stress of the war.  

The Veteran's reported stressors include contentions that his 
group was "strafed" frequently during his service, causing 
him to suffer a head injury, that he witnessed the Royal Air 
Force fire at the enemy and saw body parts on the ground, and 
that on D-day in June 1944, while heading back to England 
after dropping off soldiers, his unit members saw a German 
truck on the ground and shot fifty caliber weapons at it, 
causing an explosion and killing German soldiers.  He also 
contends that his friend [redacted] died during the exchange 
of fire, though the United States Army & Joint Services 
Records Research Center (JSRRC) was unable to verify that a 
[redacted] was killed during this time period. 

As the Veteran did not engage in combat, the alleged combat 
stressor must be verified by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Because the Veteran 
has provided detailed evidence sufficient to verify stressors 
through the JSRRC, the RO should attempt to verify the listed 
stressors through JSRRC.  Although the RO previously 
attempted to verify the Veteran's stressors, it is unclear 
from the JSRRC response whether the Veteran's unit or the 
base where he was stationed came under fire from the enemy, 
and a clarification is pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  After obtaining the necessary 
authorization from the Veteran, obtain the 
Veteran's treatment records from Dr. Joel 
Peacock, and from the Aurora, Colorado, 
hospital where he has been treated for a 
psychiatric disorder.  All attempts to 
secure these records must be documented in 
the claims folder.

2.  Contact the Veteran and clarify 
whether he is in receipt of disability 
benefits or retirement benefits from the 
Social Security Administration.

3.  If the Veteran is in receipt of 
disability benefits from the Social 
Security Administration, contact the 
Social Security Administration and request 
that agency to provide a copy of the 
administration decision granting the 
Veteran disability benefits and the 
medical records upon which the decision 
was based.

4.  Request that the United States Army & 
Joint Services Records Research Center 
(JSRRC) perform a search of the unit 
history of the 316th Troop Carrier Group 
at Cottesmore, England.  Specific requests 
should be made for whether the group was 
bombed or strafed from March 1943 to 
November 1945, and whether it was noted 
that the Royal Air Force engaged in combat 
overhead or nearby his station.  If more 
detailed information is needed for such 
research, the Veteran should be given the 
opportunity to provide it.

5.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether any PTSD found 
present is related to service.

a.  Prior to the examination, 
specify for the examiner the 
stressors that are determined 
established by the record, and the 
examiner must be instructed that 
only those events may be considered 
for the purpose of determining 
whether the Veteran was exposed to a 
stressors in service.

b.  The examiner should conduct the 
examination with consideration of 
the diagnostic criteria for PTSD 
found in DSM-IV.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record by the RO 
sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more of the in-service stressors 
found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by 
the examiner must be accompanied by 
a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the Veteran's military 
service or to his complaints of 
stomach problems in service.  The 
examiner should also specifically 
state which criteria pursuant to 
DSM-IV are not met to support a 
diagnosis of PTSD.

6.  Then, readjudicate the claim.  If the 
decisions remain adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


